DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 21-26, 28, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altenpohl et al. (U.S. Patent No. 4,221,106) in view of Lange et al. (U.S. Pub. No. 2007/0010420).
 	Regarding claim 1: Altenpohl discloses a packaging system for packaging a food item and a sanitizing agent into a package, the packaging system comprising: a delivery portion (Figs. 1 & 4B; via funnel and/or guiding elements to guide packed food 16 and open bags); having an entrance and an exit with a variable cross-sectional dimension (via cross sections 46/48) that operatively couples to the package (bags 32) to deliver the food item (16) into the package as the food item moves from the entrance through the exit (Figs. 1, 2, 4A, and 4B; via food item 16 through 46/48 into bag 32); a programmable controller having computer-executable instructions that receives a food item characteristic associated with the food item (via weighing station 18, sensors 20, controller 66, and control circuit 82; inherently any controller is a programmed controller with executable instructions; “the outflow of air from the blower…cut off as the ram executes its packing operation”) and determines an amount of fluid to apply to the package based on the food item characteristic (Fig. 6; via control circuit 82, nozzle controller 66 toward the bagging machine 30); an air dispenser (via nozzle 40) communicably connected to the programmed controller (Figs. 6 & 7; via 36 “bag opening blower” & 82 “Auto control circuit”) and positioned proximate the exit in order to at least partially inflate the package with air (via “an air discharge nozzle 40 underlying the lower end portion of the guide surface 24, directs a stream of air into the open end of the topmost bag 32 in order to cause it to be inflated or opened”); an actuator connected to a ram (Fig. 7; via actuator means); the actuator communicable connected to the controller (Fig. 6; via different stations all in communication via controllers 82/66) and positioned proximate the entrance of the delivery portion in order to move the food item into the package when the package is at least partially positioned around the delivery portion (Figs. 1, 2, 4B, & 6).
	Altenpohl does not disclose the specific location of the air dispenser (via 40) to be positioned on the delivery portion when the package is at least partially positioned around the delivery portion, rather the air dispenser (40) positioned adjacent to the delivery portion (46/48).  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by having the air dispenser to be positioned on the delivery portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70;
	  
Altenpohl neither disclose a liquid dispenser connected to a liquid supply and communicably connected to the programmable controller and positioned proximate the exit, nor controlling the dispensed sanitizing agent to the interior surface of the package before the food item is delivered into the package.  However, Lange discloses a similar system with the use of liquid and sanitizing agent dispenser communicating with a programmable controller, and dispensing the sanitizing agent to the interior surface of an empty package, before the food item is dleive4rd into the package, see for example (Fig. 1; via sanitizing tunnel 102 for package/bottles 110, dispensing sanitizing agent “antimicrobial agent” into empty bottles 110, controlling mechanism via paragraph 0223, “Sanitizing or sterilizing conditions are greatly dependent on the processing temperature, times, soil loading…”).  Further, Lange discloses that the liquid dispenser to be positioned on the delivery portion when the package is at least partially positioned around the delivery portion (Fig. 1; via sprayed liquid on the sanitizing tunnel 102 toward bottles 110), while controlling the dispensed agent (paragraph 0176; “solidifying agent can provide controlled dispensing”).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by having a controlled sanitizing liquid dispenser, as suggested by Lange, in order to improve preventing condensation on articles or surfaces to be decontaminated and simplify sanitizing of the packaging materials by reducing the population of a microorganism (paragraphs 0003-0005);

	Regarding claim 2: Altenpohl discloses a top portion of the delivery portion having a nozzle of the liquid dispenser (Figs. 1 & 2; via dispenser 40); and a bottom portion of the delivery portion having a header of the liquid dispenser (Fig. 3; via bottom surface of the probe 40);
	Regarding claim 3: Altenpohl discloses that a top portion of the delivery portion having a first nozzle of the liquid dispenser (Fig. 2; via dispenser from top portion of probe 40) and a first header of the liquid dispenser (via lower surface of probe 40; and a bottom portion of the delivery portion having a second nozzle (Fig. 2; via different delivery systems and nozzle assembly 42) of the liquid dispenser and a second header of the liquid dispenser (via headers/nozzle 44);  
	Regarding claim 4: Altenpohl discloses the air dispenser comprises: a first nozzle having a wide air flow pattern; and a second nozzle having a narrow air flow pattern (via different air nozzles 42, 44, 40);
	Regarding claim 5: Lange discloses that the liquid dispenser comprises: a nozzle; and a header having a plurality of ports (paragraph 0102; “The present compositions can take the form of a liquid, solid, gel…dispenser or as a pre-moistened wipe”; inherently a nozzle will be used for dispensing the liquid);
	Regarding claim 6: Altenpohl discloses a staging portion that cooperates with the delivery portion, the staging portion having a platform for receiving the food item (Figs. 1 & 2; via surface 28 to receive food item 16); a mounting bracket that holds the staging portion (Figs. 4A & 4B; via 74); and a hardware interface between the mounting bracket and the staging portion to facilitate customizable positioning of the packaging system, see for example (the mechanism of Figs. 1 & 4);
	Regarding claim 7: Altenpohl discloses an interface between the staging portion and a mounting bracket (Fig. 1; via 54), wherein the interface allows the height of the packaging system to be adjustable (Fig. 1; via moving cylinders & arms 72, 58, and/or 60); 
	Regarding claim 8: Altenpohl discloses an interface between the staging portion and a mounting bracket, wherein the interface allows the height of the packaging system to be adjustable (Figs. 1 & 3; via moving cylinders & arms 72, 58, and/or 60);
	Regarding claim 9: Altenpohl discloses an interface between the staging portion and a mounting bracket, wherein the interface allows the packaging system to be rotatable (Fig. 1; via moving cylinders & arms 72, 58, and/or 60; capable of being pivoted/rotating); 
  	Regarding claim 10: Lange discloses a vacuum that causes even distribution of the amount of the sanitizing agent around the food item as air is removed from the package (paragraph 0199).
	Regarding claim 21: Altenpohl discloses controller to control the operation’s cycle (Fig. 6; via main controller 82);
	Regarding claims 22 & 23: Altenpohl does not disclose a use of button to be pressed to send signal to the controller, wherein the button could be foot pedal, hand button, or a hip switch.  However, the office takes an official notice that a use of a foot and/or hand button to control on/off or speed of an operation is well known in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Altenpohl’s system by using a control button, as a matter of design choice, in order to simplify and gain easy control to the package operation;
	Regarding claim 24: Altenpohl discloses controller to control and monitors the packaging system (Fig. 6; via controller circuit 82);
Regarding claims 25 & 26: Altenpohl discloses a package detector, the detector to be sensor (via sensor 20);
	Regarding claim 28: Altenpohl discloses that the food item characteristic is an approximate surface areas of the food item determined by the controller based on a known density of the food item and a weight of the food item, (Fig. 1; via weighing station 18);
	Regarding claim 29: Altenpohl discloses a pressure regulator communicably connected to the controller in order to control pressure supplied to one of the air dispenser and the liquid dispenser (Figs. 6 & 7; via cut off control 78).  Also Lange, disclose the use of pressure spray of liquid (paragraph 0209).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 21-26, 28, and 29 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
Applicant argues that the applied arts of Altenpohl ‘106 and Lange ‘420 are inaccurately interpreted and been applied by the Office.  Applicant pointed out that neither of the applied arts disclose packaging a food item and a sanitizing agent into a package.  ‘106 does not suggest the use of liquid agent, while ‘420 teaches away from packaging a food item and a sanitizing agent into a package by stating “the complete removal of the surfactant peroxycarboxylic acid composition from the bottles”.
The Office as stated above agrees with Applicant that ‘106 does not suggest the use of liquid agent, but indeed points out to controlled blown gas agent “air discharge nozzle 40”, while ‘420 suggest the claimed “liquid agent”.  It would be appreciated by those skilled in the art to apply a sanitizing means such as the one suggested by ‘420, to the mechanism of ‘106, in order to assure having a clean and dis-infected package for the packed food products.

Applicant argues that none of the applied art suggest the claimed “a programmable controller that determines an amount of the sanitizing agent to apply to the package based on the food item characteristic.”, as ‘106 does not disclose any kind of liquid or sanitizing agent.  The Office agrees that ‘106 may not suggest the use of sanitizing liquid agent, but do suggest the use of “programmable controller” for the operation including the amount of the blowing of gas into the package; “the outflow of air from the blower…cut off as the ram executes its packing operation”; via cu-off control 78, control actuator 70, automatic control circuit 82, sensor 20.
In response to applicant's argument and claimed language referring to the liquid or sanitizing agent been applied to the package based on the food item characteristic, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is noted by the Office that, the ‘106 may not be suggesting the use of liquid sanitizing agent to be dispensed in a controlled manner, yet is referring to a dispensing gas toward the package in a controlled manner (via the use of controller).  In light of ‘420’s teaching of the use of liquid agent, would be obvious to modify ‘106 by having a controlled dispensed sanitizing liquid agent replacing and/or added along with the dispensed air mechanism to assure clean and sanitized food packing materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the new cited art in the attached PTO-892 discloses the amended and argued upon point of having a web being sanitized prior to the 9filling or packing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731